Name: Council Regulation (EEC) No 3889/89 of 11 December 1989 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 12 . 89No L 378 / 16 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3889 /89 of 11 December 1989 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, fallingwithin CN code 0202 and products fallingwithin CN code 0206 29 91 ( 1990) organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 571 / 89 ( 2 ), HAS ADOPTED THIS REGULATION: Article 1 1 . A Community tariff quota for meat of bovine animals , frozen , falling within CN code 0202 and products falling within CN code 0206 29 91 , totalling 53 000 tonnes , expressed in weight of boned or boneless meat * is hereby opened for 1990 . For the purposes of allocating the said quota , 100 kilograms of bone-in meat shall be equivalent to 77 kilograms of boned or boneless meat . 2 . For the purposes of this Regulation, meat which is presented frozen ^t the time of acceptance of the import declaration shall be deemed frozen meat . 3 . The Common Customs Tariff duty applicable to the quota shall be 20 % . THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , for meat of bovine animals , frozen , falling within CN code 0202 and products falling within CN code 0206 29 91 , the Community has undertaken , within the framework of the General Agreement on Tariffs and Trade (GATT), to open an annual Community tariff quota at a rate of duty of 20 % , the quantity of which, expressed in weight of boned or boneless meat, has been fixed at 53 000 tonnes ; whereas that quota should accordingly be opened for 1990 ; Whereas there should be a guarantee of, in particular , access by all interested traders within the Community to the quota and of uninterrupted application of the rate laid down for that quota to all imports of the products in question until the quota is exhausted; Whereas there should be a harmonious transition between the nationally-managed system applied in previous years and the Community-managed system applicable from 1990 onwards ; whereas , to that end, a system for allocation by the Commission of the quantities available to the traditional operators oh the one hand and to operators involved in trade in beef and veal on the other hand would give the latter progressive access to the benefits of the system in question ; whereas , in order to ensure their activities are genuine , only quantities large enough to be representative of Community trade should b,e considered; Whereas , in defining traditional operators , account should be taken of the special situation in Portugal , where the quota in question has been applicable only since 1988 ; Whereas , in order to ensure the quota is fully utilized , it is necessary to set a time limit for lodging import licence applications and to allow the transfer of any quantities that have not been applied for at that date during the last quarter of 1990, and their allocation to operators on the basis of the quantities remaining rather than the original allocation criteria ; Whereas the detailed rules for the application for this Regulation should be drawn up in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common Article 2 The quota of 53 000 tonnes shall be divided into two parts as follows : ( a ) the first , equal to 90% or 47 700 tonnes , shall be apportioned for importers who can prove they have imported frozen meat falling within CN code 0202 or products falling within CN code 0206 29 91 to which these import arrangements apply during the last three years , with this period being reduced to the last two years for operators having imported such meat or products into Portugal ; ( b ) the second, equal to 10% or 5 300 tonnes , shall be apportioned for operators who can prove that they engage in trade, involving a minimum quantity and for a period to be determined , with third countries in beef and veal other than that to which these import arrangements apply and excluding meat which is the subject of inward or outward processing traffic . Article 3 1 . Quantities which have not been covered by an import licence application at 31 August 1990 shall be the subject of a (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 61 , 4 . 3 . 1989 , p. 43 . 27 . 12 . 89 Official Journal of the European Communities No L 378 / 17 ( a ) the apportionment and allocation of quantities available between the operators referred to in Article 2; and (b ) the conditions governing the issue and the term of validity of import licences . further allocation during the fourth quarter of that year , without account necessarily being taken of the apportionment referred to in Article 2 . 2 . Member States shall notify the Commission , before 16 September 1990 , of quantities not applied for at 31 August of that year . Article S This , Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1990 . Article 4 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805 / 68 , and in particular rules on : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1989 . For the Council The President H. NALLET